Title: To Thomas Jefferson from Diego de Gardoqui, 1 February 1791
From: Gardoqui (Guardoqui), Don Diego de
To: Jefferson, Thomas



Sir
Madrid 1st. February 1791

Although I have not the honour of being personally acquainted with you, yet I flatter myself you will pardon the liberty I take in Introducing to you the Bearer Mr. Joseph Jaudenes, who returns to that Country and takes his Nephew Mr. Joseph Santayana with him, both having Commissions from His Majesty, and as their residence will be in that City, your politeness and attention to them will greatly oblige me, and in return I hope you will command me here, where I shall be particularly happy to serve you. Mean time I have the honour to be with the greatest respect Sir, Your Excellency’s most obt. & very humble Servt.,

James Gardoqui

